SkeltoN, Judge,
delivered the opinion of the court:
This case involves the claim of Walter J. Sampson, Bernard Greenbaum, Abner J. Mesirow, and Arthur A. Bogeaus, Co-partners, doing business under the name of Southeastern Industrial Development District (SID or plaintiff), as former owners of the Chimes Office Building in Syracuse, New York, to an award of $292,574.26 assessed against the United States, a former lessee of the building, as restoration damages upon the termination of the lease, as recommended by Trial Judge Spector and approved by an order of the court of June 28,1974, in 204 Ct. Cl. 920, from which no appeal was taken. The Equitable Life Assurance Society of the United States (Equitable) intervened in the suit before trial claiming that it is entitled to the award as mortgagee of the building in accordance with the terms of its mortgage and the assignment contained therein, so that the proceeds of the award can be applied on its unpaid mortgage indebtedness. SID moved to dismiss the intervention by Equitable. A decision on the motion was postponed until the merits had been decided, and we are now required to decide whether to allow the motion to dismiss Equitable’s intervention, and if denied, to decide who is entitled to the award. Both parties moved for summary judgment and oral argument was heard by a panel of the court, after which judgment was entered granting plaintiff’s motion for summary judgment, denying that of Equitable and dismissing Equitable’s petition in intervention. See 207 Ct. Cl. 17 (1975).
Following the above opinion, Equitable moved for a rehearing en banc which was granted, although SID opposed the motion. Additional briefs were filed and oral argument was heard by the en banc court. We reverse the decision of the panel and hold that Equitable is allowed to intervene and that 'as mortgagee and assignee it is entitled to the $292,574.26 award to be applied on its unpaid mortgage debt.
It appears that it will be necessary to again describe the basic facts upon which this controversy is based. The Chimes Building was built by the Hubb City Bealty Corporation in 1928 at a reported cost of $1,420,000. That corporation executed a bond in the sum of $1,200,000 and a mortgage on the property to Metropolitan Life Insurance Company, recorded *660August 31,1929, in Liber 750 of Mortgages, page 641, County Clerk’s Office, Onondaga County, New York. Another bond in the sum of $600,000 and mortgage was given on the building by James E. and Blanche O. Hefferman to the Syracuse Trust Company on March 20, 1928, which was recorded the same day in Liber 725 of Mortgages, page 129 of said county. In due time, Equitable acquired these bonds and mortgages and combined and consolidated them with later mortgages, as will be described below.
On July 5, 1946, the Onondaga Holding Corporation acquired the Chimes Building subject to the above mortgages. On December 3, 1946, the United States leased the building from the corporation for $250,000 per year for five years with three five-year renewal options.
After leasing the building to the Government, the Onondaga Holding Corporation desired to consolidate the 1928 and 1929 mortgages, and such prior mortgages were combined and consolidated with the new mortgage, dated December 26, 1947. This consolidation was advantageous to Onondaga because the debts were consolidated into one debt and the dates and amounts of payments were made more flexible. This 1947 mortgage is recorded in Book 1310, page 663, of Mortgages, Onondaga County, New York. It is important, because for the first time an assignment of awards was made to Equitable. This assignment appears in Clause 20 as follows:
20. That any and all awards heretofore and hereafter made to the present and all subsequent owners of the mortgaged premises by any governmental or other lawful authorities for taking by eminent domain the whole or any part of said premises or any easement therein, including any awards for any changes of grade of streets, are hereby assigned to the holder of said mortgage who is hereby authorized to collect and receive the proceeds of any such awards from such authorities and to give proper receipts and acquittances therefor, and to apply the same toward the payment of the amount owing on account of said bond and mortgage, notwithstanding the fact that the amount owing thereon may not then be due and payable; and the said party of the second part convenants and agrees, upon request, to make, execute and deliver any and all assignments and other instruments sufficient for the purpose of assign*661ing the aforesaid awards to the holder of said mortgage, free, clear and discharged of any and all encumbrances of any kind or nature whatsoever.
It will be noted that the assignment of awards in Clause 20 in this 1947 mortgage is limited to awards by the Government “for taking J>y eminent domain the whole or any fart of said 'premises * * [Emphasis supplied.] It is important to note that this limitation of awards to those for Government taking by eminent domain was omitted and does not appear in later (1954) moitgages executed by SID to Equitable, where the assignment covers all awards made by anyone. As will 'be shown below, neither the Government nor takings by eminent domain are even mentioned in the assignments in the 1954 mortgages executed by SID and upon which the parties base their claims in this case.
On February 29, 1952, over four years after Onondaga executed the 1947 mortgage to Equitable, SID acquired the Chimes Building for $3,000,000. At that time 'SID needed additional funds and to take care of this need it borrowed $284,625 from Equitable and in connection therewith executed a bond and mortgage dated April 1, 1954, recorded in Book 1642, page 221, of Mortgages, Onondaga County, New York. This mortgage contains an assignment of all awards made or to be made to the present and all subsequent owners of the ’building to Equitable as security for the payment of the bond. This assignment, as pointed out above, was a revision and a rewriting of what appeared in Clause 20 of the 1947 mortgage quoted above. The revised Clause 20 (although it is not so numbered in this 1954 mortgage) provides as follows:
Together also with any and all awards 'heretofore made and hereafter to be made to the present and all subsequent owners of said premises, including any award and awards for change of grade of any street ¡affecting said premises, which said award and awards are hereby assigned to the mortgagee, who is hereby authorized and empowered to collect and receive such award and awards and to give proper receipts and acquittances therefor, and to appy [sic] the same toward the payment of the amount owing on this mortgage, notwithstanding the fact that the amount owing on this mortgage may not then be due and payable; and the mortgagor for himself, *662■bis heirs and all subsequent owners of said premises, hereby covenants and agrees with the mortgagee and the successors and 'assigns of the mortgagee, upon request by the holder of this mortgage to make, execute and deliver any and all assignments and other instruments sufficient for the purpose of ¡assigning said award and awards to the holder of this mortgage, free, clear and discharged of any encumbrances of any kind or nature whatsoever.
On the same day, April 1,1954, SID executed a new bond and mortgage in favor of Equitable in which it was recited that Equitable was the owner and holder of the bonds and mortgages of 1928, 1929, and 1947 described above, together with SID’s bond and mortgage of April 1, 1954, in the sum of $284,625, and on all of which there was owing to Equitable $1,650,000, all of which bonds and mortgages were combined and consolidated and spread over the property. This consolidated mortgage of April 1, 1954, is recorded in Book 1643, page 631, of Mortgages, Onondaga County, New York. It is important to note that this consolidated mortgage of April 1, 1954, recites that the premises are leased to the United States under a lease with Onondaga Oorp. dated December 3, 1946, recorded in Liber 1311, page 249, Conveyances of Onondaga County, New York. The facts show that the Government had occupied the building since about December 3, 1946, and that it had made many alterations and changes in the building, such as removal of corridors, walls and partitions, lights, changes to terrazzo floors, elevator doors, marble and wood fixtures. The Government was obligated by the terms of its lease to restore the leased premises at the end of the lease to the condition they were in when the lease began, reasonable wear ¡and tear and damages by the elements, excepted. It was obvious to any reasonable person that When the Government vacated the premises, it would have to either restore the premises at its own cost and expense or make a monetary award in lieu thereof.
Under these circumstances, SID executed the April 1,1954, consolidated mortgage mentioned above in which it assigned to Equitable “all awards heretofore made or hereafter made to the present and all subsequent owners of the mortgaged premises 'as security for the mortgage debt.” This 'assign*663ment is contained in Clause 20 of the April 1,1954, Consolidated Mortgage 'as follows:
20. The party of the second part for themselves, their heirs, legal representatives, successors and assigns, does 'hereby assign to said party of the first part, its heirs, legal representatives, successors and 'assigns any and all awards heretofore made and hereafter to be made to the present and all subsequent owners of the mortgaged premises, including any award and awards for change of grade of any street affecting said mortgaged premises, and said party of the first part, its heirs, legal representatives, successors and assigns is hereby authorized and empowered to collect and receive such award and awards and to give proper receipts and acquittances therefor, and to apply the same toward the payment of the amount owing on said bond and mortgage, notwithstanding the fact that the amount owning on said bond and mortgage may not then be due and payable, and said party of the second part for themselves, their heirs, legal representatives, successors and assigns 'hereby covenants and agrees with said party of the first part, its heirs, legal representatives, successors and assigns upon request to make, execute and deliver any and all assignments and other instruments sufficient for the purpose of 'assigning said award and awards to the holder of said bond and mortgage, free, clear and discharged of any incumbrances of any kind or nature whatsoever.
It will be noted that this assignment is all inclusive and assigns “dll awards” by anyone whomsoever, and that SID “covenants and agrees with the mortgagee [Equitable] to make, execute, and deliver any and all assignments and other instruments sufficient for the purpose of assigning said award and awards to the holder of said bond and mortgage, free, clear, and discharged of 'any incumbrances of any kind or nature whatsoever.”
It would be difficult indeed to write an assignment more all inclusive, more comprehensive, and more unambiguous than the assignment of all awards made by SID to Equitable in the 1954 consolidated mortgage as security for Equitable’s unpaid mortgage debt.
The plaintiff (SID) ratified and confirmed the Consolidated Mortgage of 1954, which is presently in force, on September 1, 1966, when it signed an extension agreement with *664Equitable extending the time of payment of the mortgage debt. The extension agreement provided:
* * * Nothing herein contained shall invalidate any of the security now 'held for said indebtedness or impair any of the conditions of the Bond and Mortgage except as herein specifically provided.
The extension agreement did not change the assignment of all awards in the mortgage. The foregoing provision had the effect of ratifying and confirming the assignment provisions in the mortgage.
Thus, we see that SID assigned all awards to Equitable twice in 1964 in the two mortgages it signed that year, and in 1966 ratified 'aaid confirmed the assignment provisions in the 1954 consolidated mortgage by the extension agreement.
SID claims in the instant suit that the 'assignment is limited to awards for eminent domain takings by the 'Government. There is no such limitation in the assignment in the 1954 consolidated mortgage. The 1947 mortgage did have such a limitation, but it was executed more than four years before SID owned the property and SID had nothing to do with that mortgage. Furthermore, the 1947 mortgage was replaced, combined, and consolidated by the 1954 mortgage signed by SID. It would appear that SID is trying to apply and enforce the limitation in the 1947 mortgage, which is no longer in force with regard to its claim here. This it cannot do. We hold that Clause 20 in the 1954 consolidated mortgage assigned all awards made % anyone past, present, and future, with respect to the mortgaged property, to Equitable as mortgagee as security for its mortgage debt, and that the assignment included the restoration award of $292,574.26 involved in the present suit. Equitable is entitled to recover such award so that it can be applied on the unpaid mortgage debt.
SID challenges Equitable’s right to the award for other reasons which we will now consider.
The record shows that there was a second mortgage on the property to Irving Trust Company which was in default in 1966. City Investing Company (CIC) became the assignee of Irving Trust Company and commenced foreclosure proceedings against SID in a district court. In October 1967, CIC accepted a deed to the property from SID, which of *665course was subject to Equitable’s first mortgage, in lieu oí foreclosure. CIC and. SID agreed between themselves at tbe time that CIC would receive any compensation award for rent as a result of a condemnation suit filed by tbe United States to acquire the use of a part of the Chimes Building it had previously leased, for a further period ending November 30, 1967. See United States v. Certain Space, Syracuse, New York, 320 F. Supp. 491 (N.D. N.Y. 1969), aff'd, 435 F. 2d 872 (2d Cir. 1970), cert. denied, 402 U.S. 908 (1971). CIC and SID further agreed between themselves that any restoration award for damages to the building (as distinguished from a claim for rent) was reserved to SID. Equitable was not a party to this agreement and knew nothing ¡about it until it received a letter from SID dated May 6,1968, in which was enclosed a letter from CIC to SID dated September 14,1967, describing the agreement. In its letter of May 16, 1968, SID asked Equitable to accede to the agreement between CIC and SID. Equitable refused, as shown by its letter of May 14, 1968, stating:
As you may 'know, Equitable’s mortgage on the captioned premises has not yet been paid off and, accordingly, Equitable does not wish at the present time to waive any rights which it may have under such mortgage.
It should be pointed out that as early as March 2, 1967, SID asked Equitable in a letter of that date to waive its rights to any restoration claim against the Government. Equitable refused in a letter to SID dated March 9,1967, saying:
In your letter of March 2 you have requested that the Equitable waive any claim to damages accruing during the term of the lease. I am not sure just what this term means. If it has reference to damage to the building which would incur costs for repairs or refinishing because of the government use, it would seem that the Equitable would be entitled to such reimbursement so that the building could be brought back as near as possible to its condition prior to the beginning date of the lease, reasonable wear and tear accepted [sic]. * * *
On May 20, 1968, SID again wrote to Equitable asking it to waive its rights under the mortgage and Equitable again refused in a letter to 'SID dated May 22, 1968.
*666The foregoing correspondence has been considered in detail because SID now claims that Equitable has waived its rights to the restoration award by not objecting to the agreement between CIC and SID. This argument is unpersuasive. Equitable was not a party to the agreement and did not even know about it until long after it had been made. The agreement is not binding on Equitable and it did not waive any rights it had under the mortgage by not objecting to something it did not know about. Furthermore, the foregoing correspondence between it and SID shows without question there was no waiver by Equitable.
SID also contends that Equitable waived its right to the restoration award by events that occurred at the trial of United States v. Certain Space, supra. We find this argument without merit. The facts in that case show that at the trial SID asserted three claims.; namely, (1) a claim for rent for the space condemned; (2) the restoration of the premises claim; and (3) a “loss of equity” claim. During the proceedings, the court stated that the restoration claim could not be asserted in the condemnation case but would have to be pursued in the United States Court of Claims. The court further found th'ait SID bad no “loss of equity” claim. This left only the rent claim. Although Equitable could have asserted its ¡right to the rent award under Clause 20 of its mortgage, it generously did not do so and waived its right to the rent claim. Equitable took the position that the condemnation award for the use of the building was the same as rent and that since its mortgage was not in default, it would not claim the award for rent.
SID contends that when Equitable waived its rent claim iin the above case, it also waived its right to the restoration award. The court in that case rejected this argument of SID by saying:
* * * [Djefendant Equitable ¡has waived its right to lay claim to any part of the just compensation. However, if SID has some residual rights '[i.e., the “loss of equity” claim and the restoration claim] left under the assignment, [from SID to CIC] Equitable, in that case, asserts that it becomes entitled to them under the condemnation clause found in its first mortgage. [Emphasis supplied.] [320 F. Supp at 496.]
*667Again, tibe court recognized that there was no waiver of the restoration claim by Equitable and that in fact it belonged to Equitable. The court said:
Even if SID had some residual rights left under the assignment, Equitable, as noted earlier, asserts that it becomes entitled to them under the condemnation clause in its first mortgage. This stands as a further bar to SID’s claim. [Footnote omitted] [Emphasis supplied] [320 F. Supp at 497]
The court referred to footnote 7 in its holding last above quoted, in which footnote Clause 20 of the 1954 consolidated mortgage is set forth in full. [320 F. Supp at 497.]
We hold that Equitable did not waive its right under Clause 20 of the mortgage to the restoration award when it waived its right to the rent claim.
SID argues that Equitable is estopped to claim the restoration award because on July 30,1968, an extension agreement Was executed between Salina Onondaga Company, a New York limited partnership, the then-owners of the building and Equitable wherein it was recited:
WHEREAS, * * * there are no offsets, set-offs, defenses or counter-claims against said Mortgage notes and mortgages and the monies due thereunder a/nd that said mortgages, as consolidated 'and spread, are a first and valid lien upon the premises described therein; * * * [Emphasis supplied.]
SID invokes the principle of estoppel by deed, citing Van Winkle v. Van Winkle, 95 App. Div. 605,89 N.Y.S. 26 (1904), aff'd, 184 N.Y. 193, 77 N.E. 33 (1906). SID argues that the above quoted clause estops Equitable from claiming the restoration award in question. We do not agree, and find the argument without merit. The clause nowhere contains a statement directly or indirectly that Equitable has no clal™ to the award. We agree with the principles set forth in the Van WimMe case. It merely held that “* * * a recital in a deed of a material fact is binding and conclusive upon the parties and those claiming under them in privies in blood, in estate or in law.” [Emphasis supplied.] [89 N.Y.S. at 28.] SID is neither a party, heir, assignee, nor successor to the extension agreement of July 30, 1968, and was not misled *668thereby. The elements of estoppel 'are not present. The doctrine of estoppel by deed is not applicable, and cannot be invoked, by one (like SID) who is neither a party nor privy to the extension agreement from which the alleged estoppel by deed arises. 28 Am. Jur. 2d. Estoppel and Waiver §§ 8, 21, 114, 115; 31 C.J.S. Estoppel §§ 46, 47 at 351-52; and Liberty Bank of Buffalo v. High Park Development Co., 134 Misc. 733, 236 N.Y.S. 194 (Sup. Ct. 1929), 227 App. Div. 647, aff'd 234 N.Y.S. 832 (Sup. Ct. 1929). The New York Court of Appeals has stated:
Estoppels must 'be mutual; and none can 'avail themselves of them except parties or privies. [236 N.Y.S. at 201.]
See Walrath v. Redfield, 18 N.Y. 457, 460 (1858); Finnegan v. McGuffog, 203 N.Y. 342, 96 N.E. 1015 (1911). See also, Litchfield v. Goodnow, 123 U.S. 549, 551-52 (1887); and White v. Croker, 13 F. 2d 321, 324 (5th Cir. 1926), cert. denied, 273 U.S. 715.
In Liberty Bank of Bufalo v. High Park Development Co., supra, the court held:
Estoppel by deed or by record is operative only to the parties to the deed or record and their privies; strangers to the deed or record are not bou/nd by, nor ccm they invoke, the estoppel. * * * [Many New York cases 'cited, including Walrath v. Redfield, cited above.] [Emphasis supplied.] [236 N.Y.S. at 201.]
Therefore, even if estoppel by deed is ¡applicable here, which it is not ¡as will be shown below, SID is in no position to assert it, because it is neither ¡a party to the extension agreement nor one claiming under ¡a party thereto 'and was in no way misled by the 'agreement.
In any event, the quoted language in the extension agreement is standard language used to prevent a mortgagor from claiming he has any defenses or offsets to the mortgage debt. It is strictly for the protection of the mortgagee in exchange for its extending the time for the payment of the debt. The debt is owed to the mortgagee and it makes no sense that the •mortgagee or creditor would say that it had no offsets, etc., to a debt that is owed to it. The recited language makes sense only 'as a disclaimer by the mortgagor of ¡any defenses it has *669to the debt owed to the mortgagee. It will be remembered that the recited language in the extension agreement states that there are no offsets, etc., “against said mortgage notes and mortgages.” (Emphasis supplied.) It would not be logical for a mortgagee (creditor), such as Equitable, to agree that it has no offsets, etc., against a debt owing to it. The debtor is the only one to which such a statement is applicable.
Black’s Law Dictionary 1237 (4th ed. 1951, Rev.) defines “offset” as “a contrary claim or demand by which a given claim may be lessened or canceled.” (Emphasis supplied.) Webster’s New Collegiate DictioNarx defines “set-off” as “the discharge of a debt by setting against it a distinct claim in fa/vor of the debtor.” (Emphasis supplied.) See 20 Am. Jur. 2d. Counterclaim, Recoupment & Betoff § 2. The New York cases hold that “counterclaim” includes “set-offs.” See Seibert v. Dunn, 216 N.Y. 237, 110 N.E. 447 (1915); Otto v. Lincoln Savings Bank of Brooklyn, 51 N.Y.S. 2d. 561, 268 App. Div. 400 (1944), aff'd, 294 N.Y. 798, 62 N.E. 2d 236 (1945); and 20 Am. Jur. 2d Counterclaim, Recoupment & Setoff § 3. It has been held that the “sole purpose of a counterclaim is to defeat or diminish the demand of a plaintiff” (in this case the demand of Equitable, the assignees and mortgagee). See Schultz v. Wilson, 59 Misc. 2d 14, 297 N.Y.S. 2d 478, 480 (1969); White v. Bevilacqua, 273 N.Y. 282,7 N.E. 2d 134 (1937).
The above cases show that the terms recited in the extension agreement refer to situations wherein a debtor asserts a claim against a creditor in the nature of an offset to reduce the debt. It is obvious that only the debtor or mortgagor can have an “offset, set-off counterclaim or defense” against the mortgage debt. Accordingly, the recitation in question in the extension agreement can only be a representation by the debtor or mortgagor and not by the creditor or mortgagee (Equitable).
The estoppel by deed theory of SID is further negated by other provisions of the extension agreement, such as:
(e) Mortgagor to pay for * * * such fees as a title insurance company will charge to endorse the existing title policy to insure the conti/nued validity amd priority of the mortgaged's interest i/n said premises.
*670(i) That the aforesaid mortgage notes a/nd mortgages are a valid subsisting obligation upon the premises described in sudh mortgages, and as such, are a first lien, as consolidated, upon the 'premises described therein.
(j) Except ias herein modified and extended, the terms, covenants and conditions of such mortgages as consolidated, shall remain in full force and effect. [Emphasis supplied.]
Nothing in the consolidated mortgage was modified or extended by the agreement, except the amounts of the payments on the note and the dates when such payments were to be made. Clause 20 of the mortgage was not mentioned nor changed in any way. Actually, the whole tenor of the agreement was to continue the mortgage in full force and effect as to all its terms and provisions, which, of course, included the assignment in Clause 20.
We hold that Equitable is not barred by the doctrine of estoppel by deed by reason of the recitals in the July 30, 1968', extension agreement from 'asserting its claim to the restoration award under Clause '20 of its 1954 consolidated mortgage.
As a matter of fact, it is possible that Equitable could have invoked the doctrine of estoppel by deed 'against SID, because SID unequivocally assigned all awards made with respect to the leased premises by anyone to Equitable in two different 1954 mortgages and ratified and confirmed the consolidated 1954 mortgage in an extension agreement of 1966, all 'as shown above, all of which was relied on by Equitable. Now SID is attempting to contradict the provisions of such mortgages and extension agreement. However, Equitable has not urged this doctrine and we are not required to decide it and do not do so.
SID says that Equitable is not entitled to the restoration award because of our decision in Beaconwear Clothing Co. v. United States, 174 Ct. Cl. 40, 355 F. 2d 583 (1966). We do not agree. That case is clearly distinguishable from the instant case and is inapposite to our case. In that case, Beacon-wear h'ad assigned its claim against the Government to a bank to secure the loans made to finance performance of Beaconwear’s contract with the Government. The entire debt was repaid to the bank. Nevertheless, the bank sought to *671obtain a judgment on tbe basis of the assignment so as to obtain funds for an unpaid subcontractor and thereby avoid a counterclaim of the Government against Beaconwear. We ruled against the bank because the debt to the bank had been discharged by payment and it no longer had any financial interest in the obligation. SID argues here that Equitable is in the same position as the bank in Beaconwear. We do not agree. In Beaconwear the bank had been paid- in full and had no further interest in the litigation. In contrast, in our case, Equitable’s debt has not been paid and it has every right to assert its claim to the restoration award under its assignment and mortgage. If Equitable’s debt and mortgage had been paid in full, it would be in the same position as the bank in Beaconwear and would have no right to assert a claim to the restoration award, but this is not the situation because Equitable’s debt and mortgage have not been paid. Consequently, as stated above, the Beaconwear case is not controlling here.
SID argues further that when Equitable executed the extension agreement of July 30, 1968, with the then owners of the property without the consent of SID, the agreement had the effect of releasing SID from any obligation with respect to the debt and mortgage in favor of Equitable. We do not agree. SID was never liable personally on the bond or mortgage in favor of Equitable. By this argument, SID attempts to invoke the principle that when a creditor extends the date of payment of a note without the consent of the surety or the person secondarily liable, the surety or the person secondarily liable is discharged from all liability on the note. The defect in this argument is that SID was never personally liable directly or secondarily to Equitable on the note. Consequently, when Equitable entered into the extension agreement of July 30, 1968, with the then owners of the property, it had no effect whatever on Equitable’s right to claim the restoration award under Clause 20 of its 1954 consolidated mortgage.
SID claims that Equitable has slept on its rights and is not entitled to receive the restoration award in this case because SID filed the suit for the award and won the award and is entitled to it. Again, we find this position of SID with*672out merit. The 1954 consolidated mortgage signed by SID provided in pertinent part as follows:
13a. That a substantial portion of the mortgaged premises are leased to tbe United States of America * * * and [SID] does hereby agree:
(a) To faithfully abide by, perform and discharge each and every obligation, covenant and agreement of the lease by lessor to be performed; at the sole cost and expense of the party of the second part, [SID] to enforce or secure the performance of each and every obligation, covenant, condition and agreement of the lease by the lessee to be performed; * * *.
(b) At the party of the second part's [SID’s] sole cost and expense to appear in and defend any action or proceeding arising under, growing out of or in any manner connected with the lease ot the obligations, duties or liabilities of lessor and lessee thereunder, and to pay dll costs and expenses of the party of the first part, [Equitable] including attorney's fees in a reasonable sum in any such action or proceeding in which the party of the first part [SID] may appear. [Emphasis supplied.]
As shown above, SID was obligated at its sole cost and expense to enforce all covenants and obligations of the lessee [the Government] specified in the lease. One of such covenants and obligations of the lessee, as provided in paragraph 8 of the lease, was to “restore the premises to the same condition 'as that existing at the time of entering upon the same under this 'lease, reasonable and ordinary wear and tear and damages by the elements or by circumstances over which the Government has no control, excepted” at the end of the lease.
Thus, we see by the specific terms of the mortgage, SID was obligated to see that the Government restored the premises at the end of the lease. In filing the suit against the Government for the restoration award, SID did what it was required to do under the provisions of the mortgage. In any event, Equitable intervened in the suit before trial. Therefore, there is no merit to SID’s argument that Equitable slept on its rights.
The attorney for SID alleges that he has an agreement with SID that would allow him an attorney fee of 40 percent of any recovery by SID in this case, and that the court should *673allow Mm an attorney fee in this amount. Of course, under our judgment there is no recovery by SID and the 40 percent contract is of no help to its attorney. His claim for an attorney fee is not against the United States but is a contingent claim against an award to SID if there had been such award. The attorney has no definite agreement with Equitable as to an attorney fee. However, despite the fact that his efforts have been adverse to Equitable’s claim in this case, Equitable has stated in its brief and through its attorney at oral argument that it is willing to pay SID’s attorney a reasonable attorney fee, but the amount is not stated. We suspended proceedings in the case until the parties agreed upon such attorney fee. However, a reasonable time has elapsed since such suspension was entered and the court has not been furnished with an agreement as to the attorney fee, and, accordingly, it appears that the suspension should be lifted so that this judgment may be rendered and the case disposed of. Under these circumstances, the parties and SID’s attorney are left to settle the attorney fee question themselves, because it is a controversy between private parties in wMch the Government is not involved and this court will not intervene;
The decision of the panel of May 14,1975, is reversed, and the judgment heretofore entered in favor of SID is hereby set aside and vacated. SID’s motion to dismiss Equitable’s plea in intervention is denied and the intervention is allowed. The suspension of the case pending an agreement of the parties with respect to a reasonable attorney fee to be paid by Equitable to SID’s attorney is lifted, and judgment is rendered granting Equitable’s motion for summary judgment for the restoration award in the sum of $292,574.26 to be applied on its mortgage debt. The motion for summary judgment of SID is denied; and the request of SID’s attorney for an attorney fee is also denied. Plaintiff’s counsel is directed to return to the clerk of this court the transcript of judgment furnished him on July 2,1974.